Opinion by
Mr. Justice Elkin,
There were two appraisements and two appeals in this case; one appeal is from the decree confirming the appraisement of the widow’s exemption in the manner provided by the Act of April 8, 1859, P. L. 425; and the other from the decree confirming the appraisement of the real estate set apart for the widow under the Act of April 1, 1909, P. L. 87. What was said in the opinion handed down upon the question of the right of the widow to take the real estate of her husband under the Act of 1909 without reference to the source from whence he derived his title, applies to this appeal. The widow clearly had the right under the facts as found by the learned court below to elect to take the $300.00 exemption out of the lands of her deceased husband. The appraisers returned that the real estate was of greater value than three hundred dollars, and that it could not be divided “without prejudice to or spoiling the whole.” Under these circumstances the widow elected to take her exemption out of the proceeds of the real estate, and this she had the right to do. This appraisement was made in accordance with the provisions of law, and we see no valid reason for disturbing it so far as the exemption itself is concerned. The effect of the appraisement was to make the $300.00 a lien upon the land, which if sold, would require payment out of the proceeds. However, in addition to the exemption the widow is entitled to take real estate to the value of five thousand dollars under the Act of 1909, and this she has elected to do. Under the two acts she can take real estate to the value of fifty-three hundred dollars, but the appraisements are made under different acts of assembly, and this necessarily creates some confusion in the practice. In the present case the appraisers of the exemption fixed the value of the interest of the deceased husband in the real estate in question at $5,000.00, but the question of placing the value upon the real estate held by her husband at the time of his death, and taken by the widow *249under the Act of 1909, is primarily to the determined by the appraisers appointed for this purpose under the authority of the later act. When the widow elects to take her exemption out of the proceeds of real estate, and not the title to the same, there is no occasion for the appraisers to fix a valuation upon the entire tract as was done in the present case. This is especially true when, as in the case at bar, the widow has also elected to take real estate to the value of five thousand dollars under the Act of 1909. The important fact to be determined under the Act of 1909 is the value of the real estate which the widow elects to take, and this must be determined by appraisers appointed for that purpose as required by the Act of 1849, and not by the appraisers of the widow’s exemption. The appraisers of the widow’s exemption in the present case bad no authority to determine the Value of the real estate in question and this part of their appraisement is set aside. In the other appeal the decree was reversed, and the record remitted for the purpose of permitting the appraisement of the real estate taken by the widow under the Act of 1909 to be made in accordance with the provisions of the Act of April 9, 1849, P. L. 533.
We fully concur with the learned court below in the findings of fact and conclusions of law relating to the domicile of the decedent. The appraisement of the widow’s exemption was properly made except as to the valuation placed upon the entire interest which the decedent held in the real estate at the time of bis death.
Decree affirmed except as to the valuation of the real estate which is to be determined by appraisers in accordance with the provisions of the Act of 1849. Costs to be paid out of the estate.